NO. 12-18-00283-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 LANDON RILEY WOMACK,                                    §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                                      §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                §       SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
         Landon Riley Womack appeals following the revocation of his deferred adjudication
community supervision. Appellant’s counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). We affirm.


                                                BACKGROUND
         Appellant was charged by indictment with aggravated robbery and pleaded “guilty.” The
trial court deferred finding Appellant “guilty” and placed him on community supervision for ten
years.
         Subsequently, the State filed a motion to adjudicate guilt alleging that Appellant violated
certain terms and conditions of his community supervision. A hearing was conducted on the State’s
motion, at which Appellant pleaded “true” to the violations alleged in the State’s petition. This
included an allegation that Appellant committed robbery while on community supervision. During
the hearing, Appellant testified as follows:


         Q. Mr. Womack, you -- you have already pled true to Paragraph 1, which alleges that you were put
         on probation in this case back in March of 2015?
         A. Yes.
         Q. Okay. And that was for the charge of aggravated robbery --
         A. Yes.
         Q. -- a first-degree felony?
         A. Yes.
         Q. And you were placed on probation for a term of ten years?
         A. Yes.
         Q. And you understood that?
         A. Yes, I did.
         Q. The first paragraph in the terms and conditions of probation, "Thou shalt not violate the law."
         A. Yes.
         Q. Okay. Yet, in September of last year, you committed a similar act to the act that you’re on probation
         for.
         A. Yes.


At the conclusion of the hearing, the trial court found that Appellant violated the terms and
conditions of his community supervision as alleged in the State’s motion. The trial court revoked
Appellant’s community supervision, adjudicated him “guilty” of aggravated robbery, and sentenced
him to imprisonment for life. 1 This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s brief presents a chronological summation of the procedural history of the
case and further states that Appellant’s counsel is unable to raise any arguable issues for appeal. 2
We likewise reviewed the record for reversible error and have found none.


                                                    CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim.

         1
             Appellant’s sentence is within the applicable punishment range. See TEX. PENAL CODE ANN. § 12.32 (West
2019).
         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex.
Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such a brief has expired, and no
pro se brief has been filed.


                                                            2
Ohio App. 2008) (orig. proceeding). We carried the motion for consideration with the merits. Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted and the appeal is affirmed.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five days
of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise him of
his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252
S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review on his
behalf or he must file a petition for discretionary review pro se. Any petition for discretionary review
must be filed within thirty days from either the date of this opinion or, if a motion for rehearing is
filed, the date that the last timely motion for rehearing is overruled by this Court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at 408
n.22.
Opinion delivered June 28, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)



                                                              3
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 28, 2019


                                         NO. 12-18-00283-CR


                                  LANDON RILEY WOMACK,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                        of Smith County, Texas (Tr.Ct.No. 114-1621-14)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.